OPINION
GALBREATH, Judge.
Plaintiff in error, appealing from a grand larceny conviction and the minimum sentence of three years imposed by the jury, was positively identified by a non-interested witness who had known him personally for more than fifteen years as one of two young men he observed on the night of its theft loading an out-board motor into the trunk of an automobile parked near the owner’s trailer home.
In his sole assignment of error, the appellant, who offered no proof, maintains the evidence preponderates against the verdict of the jury finding him guilty. It does not.
Affirmed.
RUSSELL and O’BRIEN, JJ., concur.